






DR PEPPER SNAPPLE GROUP, INC.
 
NONEMPLOYEE DIRECTOR DEFERRAL PLAN
 
EFFECTIVE SEPTEMBER 18, 2013
 
  
1.   Purpose of the Plan
 
1.1           Purpose and Establishment of the Plan.  The purpose of the Plan is
to establish the terms and conditions pursuant to which Nonemployee Directors of
the Company may defer the payment of Director’s Fees.  The Plan shall be an
unfunded nonqualified deferred compensation plan within the meaning of Section
409A the Code.  The Plan does not cover employees and is therefore not subject
to the Employee Retirement Income Security Act of 1974, as amended. This Plan is
established under the Company’s Omnibus Plan. Any stock units recorded in a
Participant’s account and any shares of Common Stock to be delivered pursuant to
this Plan shall be issued under the Omnibus Plan. Unless otherwise provided, all
defined terms used herein shall have the meaning ascribed to them in the Omnibus
Plan. This Plan hereby incorporates by reference thereto the terms of the
Omnibus Plan. If the terms of this Plan conflict with the terms of the Omnibus
Plan, the terms of the Omnibus Plan shall control.
 
1.2           Effective Date and Duration of the Plan.  The effective date of
this Plan is September 18, 2013. As it relates to the right to defer the payment
of Director’s Fees, the Plan will terminate upon the termination of the Omnibus
Plan and, subject to Section 6.2, the Plan may be terminated prior to such time
by action of the Board. Notwithstanding the foregoing, the termination of this
Plan shall not adversely affect a Nonemployee Director’s rights with respect to
Director’s Fees already earned but not yet paid in Common Stock.


2.   Definitions
 
2.1           Beneficiary.  “Beneficiary” means the individual, trust or other
entity designated by the Participant to receive any benefits to be distributed
under the Plan after the Participant’s death.  A Participant may designate more
than one Beneficiary with specification of the percentage of any benefits to be
paid to each designated Beneficiary.  A Participant may designate or change a
Beneficiary by filing a signed designation with the Company in a form approved
by the Company.  If a designation has not been properly completed and filed with
the Company or is ineffective for any other reason, the Beneficiary shall be the
Participant’s surviving spouse.
 
2.2           Change in Control.  A “Change in Control shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
(a) any “person” or group (as defined in Section 3(a)(9) of the Exchange Act,
and as modified in Section 13(d) and 14(d) of the Exchange Act), together with
their affiliates and associates (both as defined in Rule 12b-2 under the
Securities Exchange Act of 1934) other than (i) the Company or any of its
subsidiaries, (ii) any employee benefit plan of the Company or any of its
subsidiaries, or the trustee or other fiduciary holding securities under any
such employee benefit plan, (iii) a

1

--------------------------------------------------------------------------------




company owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities (a “Person”), becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of more than 30% of combined
voting power of the voting securities of the Company then outstanding; or
(b) if during any twelve-month period, individuals who constitute the Board at
the beginning of such twelve-month period (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition of Change in Control, any individual becoming a
director subsequent to such period, whose appointment or election to the Board
was approved by a vote of at least two-thirds (2/3) of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an election
contest with respect to the election or removal of directors or other
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
(c)    the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries (a “Business
Combination”) with or into any other entity, other than a merger,
reorganization, business combination or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than a majority of
the combined voting power of the voting securities of the Company or the
surviving company or the parent of such surviving company; or
(d)
the consummation of a sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a sale or disposition if the holders of
the voting securities of the Company outstanding immediately prior thereto hold
securities immediately thereafter which represent more than a majority of the
combined voting power of the voting securities of the acquirer, or parent of the
acquirer, of such assets; or

(e)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
2.3     Director’s Fees.  “Director’s Fees” means any compensation payable by
the Company in the form of cash (including retainer fees) to a Nonemployee
Director for service as a Nonemployee Director on the Board or any committee of
the Board as may be approved from time to time by the

2

--------------------------------------------------------------------------------




Board, excluding expense allowances, reimbursements and insurance premiums paid
to or on behalf of such Nonemployee Directors.
 
2.4         Omnibus Plan. “Omnibus Plan” means the Dr Pepper Snapple Group, Inc.
Omnibus Stock Incentive Plan of 2009, as amended.


2.5     Participant.  “Participant” means any Nonemployee Director who elects to
participate in the Plan.
 
2.6         Plan.  “Plan” means this Dr Pepper Snapple Group, Inc. Nonemployee
Director Deferral Plan.
 
2.7         Plan Year.  “Plan Year” means the 12-month period beginning each
January 1, with the first Plan Year to commence on January 1, 2014.
  
3.   Administration
 
3.1           Power and Authority.  The Committee shall administer the Plan and
shall have full power and authority to interpret the provisions of the Plan and
to supervise the administration of the Plan.  All determinations,
interpretations and selections made by the Committee regarding the Plan shall be
final and conclusive. Notwithstanding the foregoing, no Participant who is a
member of the Committee may decide, determine or act on any matter that solely
affects such Participant’s benefit under the Plan.
 
3.2           Delegation of Powers; Employment of Advisers.  The Committee may
delegate to any person or entity such duties and powers, both administrative and
discretionary, as it deems appropriate, except for such duties that may not be
delegated by law or regulation.  In administering the Plan, the Committee may
employ attorneys, consultants, accountants or other persons, and the Company and
the Committee shall be entitled to rely upon the advice or opinions of any such
persons.  
 
4.   Election to Defer Receipt of Director’s Fees and to Receive Director’s Fees
in the Form of Common Stock
 
4.1           Election.  A Nonemployee Director may elect to defer receipt of
all or any portion of any Director’s Fees to be paid in cash for services
rendered in a Plan Year by giving written notice of such election to the Company
(a “Deferral Election”) on or prior to December 31 of the calendar year
preceding the applicable Plan Year. A Nonemployee Director who commences service
on the Board on or subsequent to January 1 of a calendar year may make a
prospective Deferral Election during the 30-day period immediately following the
commencement of his or her directorship; provided however, that such Deferral
Election shall apply only with respect to Director Fees paid for services to be
performed in fiscal quarters subsequent to the Deferral Election. A Deferral
Election, once made, shall be irrevocable for the Plan Year with respect to
which it is made and shall remain in effect for future Plan Years unless revoked
or modified on or prior to December 31 of the calendar year preceding the Plan
Year in which such revocation or modification shall take effect and in
accordance with the provisions hereof.


4.2           Revocation or Modification of Election.  Except as provided in
Section 4.8, a Deferral Election may be revoked or modified only by a subsequent
election. Such an election shall be

3

--------------------------------------------------------------------------------




effective with respect to Director’s Fees payable for services commencing with
the next Plan Year following the date of the election.
 
4.3           Establishment of Deferred Stock Unit Account.  At the beginning of
each Plan Year, all Director’s Fees that a Participant has elected to defer
pursuant to this Section 4 shall be evidenced by book entry recordation of stock
units (“Stock Units”) either in the Participant’s account at Morgan Stanley
Smith Barney or in a bookkeeping reserve account maintained by the Company (in
either case, the “Account”). The number of Stock Units recorded in a
Participant’s Account shall be determined by dividing the amount of Director’s
Fees to be deferred during the Plan Year by the Fair Market Value of the Common
Stock at the close of the first full market trading day of the Plan Year, and
shall include fractions of a Stock Unit.  All Stock Units recorded in a
Participant’s Account pursuant to the Plan shall at all times be fully vested
and non-forfeitable.
 
4.4           Payment of Deferred Restricted Stock Unit Account.
 
(a)           Except as otherwise provided in Sections 5.1 and 5.2 below, Stock
Units recorded in a Participant’s Account shall be payable in a single
distribution within thirty (30) days (unless otherwise indicated) after a
Participant’s Separation from Service; provided however, that if a Nonemployee
Director is also providing services to the Company as an independent contractor,
his or her Stock Units cannot be paid until he or she has separated from service
both as a Nonemployee Director and as an independent contractor. If a
distribution is made as a result of a Separation from Service and the individual
is a “specified employee” as defined under Section 409A of the Code on the date
of such Separation from Service, the distribution shall be delayed until the
date that is six months and two days after Separation from Service, or if
earlier, upon his or her death.
 
(b)           Stock Units shall be payable in a number of shares of Common Stock
equal to the number of Stock Units in the Account and such shares will be issued
in non-certificated form in the Participant’s Account or to a brokerage account
designated by the Participant.  The amount of any fractional shares shall be
paid in cash.
 
4.5           Unfunded Nature of Accounts.  The Plan shall be unfunded with
respect to the Company’s obligation to pay any amount of Stock Units in any
Account, and a Participant’s rights to receive any payment of cash or shares of
Common Stock for Stock Units in any Account shall be no greater than the rights
of an unsecured general creditor of the Company.
 
4.6           Designation of Beneficiary.  A Nonemployee Director may designate
a Beneficiary or Beneficiaries to receive any distributions under the Plan upon
his or her death.
 
4.7           Dividends.  In the event a cash dividend is declared with respect
to the Common Stock, the Account of each Participant shall receive a Dividend
Equivalent Payment of additional Stock Units, determined by first calculating
the product of (a) the cash dividend payable with respect to each share of
Common Stock and (b) the total number of Stock Units credited to the Account as
of the record date for such dividend; and second, by dividing such product by
the Fair Market Value of the Common Stock on the payment date for such dividend.


5. Distribution upon Change in Control or upon Death of a Participant
 

4

--------------------------------------------------------------------------------




5.1           Distribution upon Change in Control.  Notwithstanding anything in
the Plan to the contrary (including Section 4.4 above), in the event of a Change
in Control, all Stock Units credited to an Account for a Participant shall be
payable within thirty (30) days of the date of the occurrence of a Change in
Control to such Participant in the form of shares of Common Stock equal in
number to the Stock Units held as of the date of the Change in Control.  In the
event that the Change in Control shall have resulted in the payment of cash,
securities or other consideration for outstanding shares of Common Stock, then
the Participants shall be entitled to receive the amount of such cash,
securities or other consideration as would have been payable in connection with
such Change in Control in respect of the shares of Common Stock otherwise
payable to the Participants hereunder.  The amount of any fractional shares
shall be paid in cash. Notwithstanding the foregoing, a Change in Control shall
only be deemed to have occurred for purposes of benefits becoming payable under
this Section 5.1 to the extent such Change in Control qualifies as a permissible
distribution event within the meaning of Section 409A of the Code.
 
5.2           Distribution upon Death of a Participant.  Notwithstanding
anything in the Plan to the contrary (including Section 4.4 above), in the event
of the death of a Participant, all Stock Units credited to an Account for the
deceased Participant shall be payable within thirty (30) days of the date of the
Participant’s death to the Participant’s Beneficiary or Beneficiaries in the
form of shares of Common Stock equal in number to the Stock Units held in the
deceased Participant’s Account as of the date of the Participant’s death.  If
there is no Beneficiary, as that term is defined under this Plan, the remaining
benefits shall be distributed to the Participant’s estate.  The amount of any
fractional shares shall be paid in cash.
       
6.   General Provisions
 
6.1            Amendment; Termination.  The Board may at any time amend or
terminate the Plan to the extent permitted by law. However, no such action may
adversely affect a Nonemployee Director’s rights with respect to Director’s Fees
already earned but not yet paid in Common Stock without the Nonemployee
Director’s written consent.
 
6.3           Rights Not Assignable.  Except for designation of a Beneficiary,
Participants’ Accounts or other rights under the Plan shall not be subject to
assignment, conveyance, transfer, anticipation, pledge, alienation, sale,
encumbrance or charge, whether voluntary or involuntary, by the Participant or
any Beneficiary of the Participant.  An interest in an Account or the amount
represented thereby shall not provide collateral or security for a debt of a
Participant or Beneficiary or be subject to garnishment, execution, assignment,
levy or to another form of judicial or administrative process or to the claim of
a creditor of a Participant or Beneficiary, through legal process or
otherwise.  Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, charge or to otherwise dispose of benefits, before actual receipt of
the benefits, or a right to receive benefits, shall be void and shall not be
recognized.
 
6.4           Unsecured Creditor Status.  A Participant shall be an unsecured
general creditor of the Company as to the distribution of any benefits under the
Plan.  The right of any Participant or Beneficiary to receive any distribution
under the Plan shall be no greater than the right of any other general,
unsecured creditor of the Company.
 
6.5           No Trust or Fiduciary Relationship.  Nothing contained in the Plan
shall be deemed to create a trust or fiduciary relationship of any kind for the
benefit of any Participant or Beneficiary.
 

5

--------------------------------------------------------------------------------




6.6           Rights as a Stockholder.  A Participant will have no rights as a
stockholder unless and until shares of Common Stock are issued hereunder and the
Participant becomes the holder of record of such shares.
 
6.7           Disputes.  The Committee shall be the final arbiter of any dispute
related to any matter under the Plan.  If the Participant involved in a dispute
is a member of the Committee, such Participant shall not participate in the
Committee’s deliberations or decision related to the dispute.  The determination
by the Committee with respect to any such dispute shall be final and binding on
all parties.
 
6.9           Self-Employment Taxes.  To the extent that amounts distributed or
deferred under the Plan are deemed to be net earnings from self-employment, each
Participant shall be responsible for any taxes payable under federal, state or
local law.
 
6.13     Section 409A.  The Plan is intended to comply with the requirements of
section 409A of the Code, and shall in all respects be administered in
accordance with section 409A.  Notwithstanding anything in the Plan to the
contrary, distributions may only be made under the Plan upon an event and in a
manner permitted by section 409A of the Code, and all payments to be made upon
termination of service under this Plan may only be made upon a “separation from
service” under section 409A of the Code.  





6